UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
GERALDINE LILLIAN MAJOR,

                                            Plaintiff,              Civil Action: 8:19-cv-01033-GTS
     v.
ANDREW SAUL                                                         CONSENT STIPULATION AND
COMMISSIONER OF                                                     ORDER TO REMAND
SOCIAL SECURITY                                                     PURSUANT TO 42 U.S.C. § 405(g)
                                             Defendant.
------------------------------------------------------------x

        IT IS HEREBY STIPULATED AND AGREED by the undersigned attorneys for the

parties in the above-titled action that the final decision of the Commissioner be reversed and the

above-captioned action be remanded to the Commissioner of Social Security for further

administrative proceedings pursuant to the fourth sentence of 42 U.S.C. § 405(g). The parties

consent to the entry of a judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

GRANT C. JAQUITH                            CONBOY, MCKAY, BACHMAN, AND KENDALL LLP
United States Attorney

BY: /s/ Alexander Broche                                    BY:    /s/ Lawrence Hasseler
    Alexander Broche, Esq.                                        Lawrence D. Hasseler, Esq.
    Special Assistant United States Attorney                      Attorney for Plaintiff
    Attorney for Defendant                                        307 State Street
    26 Federal Plaza, Room 3904                                   Carthage, NY 13619
    New York, New York 10278                                      (315) 493-0030
    (212) 264-0534                                                ldhasseler@cmbk.com
    Alexander.Broche@ssa.gov


        AND, the Court having reviewed the record in this matter,

IT IS on this 6th       day of April.                            SO ORDERED.


                                                    _____________________________
                                                     Hon. Glenn T. Suddaby
                                                     United States Chief District Judge
